Exhibit 10.1

 

ANADARKO PETROLEUM CORPORATION  

MAIN (720) 929-6000

1099 18TH STREET, SUITE 1800 • DENVER,  COLORADO 80202

P.O. BOX 173779 • DENVER, COLORADO 80202-3779

 

January 22, 2013    LOGO [g473043g51z96.jpg]

PCY Holdings LLC

Attn: Mark W. Harding

1490 Lafayette Street, #203

Denver, CO 80218

 

Re: Assignment of Oil & Gas Lease

Request for Consent to Assign

Mr. Harding:

This letter is in regard to that certain Oil & Gas Lease (the “Lease”) dated
March 10, 2011, Surface Use and Damage Agreement (the “SUA”) dated March 10,
2011, and Memorandum of Surface Use and Damage Agreement (the “MOSUA”) dated
March 10, 2011 all between Anadarko E&P Company LP (“Anadarko”) and PCY Holdings
LLC, covering lands in Arapahoe County, Colorado. Anadarko has negotiated an
agreement with ConocoPhillips Company (“ConocoPhillips”) and one of its wholly
owned subsidiaries, Burlington Resources Oil & Gas Company LP (“BROG”), whereby
BROG will be assigned the Lease, SUA, and MOSUA through a Reverse 1031 Exchange.

Effective December 1, 2012, Anadarko plans to assign all of its right, title,
and interest in the Lease, SUA, and MOSUA to COP BROG I LLC (“CBI”). CBI is a
qualified intermediate entity created by ConocoPhillips and BROG to temporarily
take title to the Lease, SUA, and MOSUA to meet the requirements of the Reverse
1031 Exchange. A Reverse 1031 Exchange is similar to a standard Like Kind
Exchange except that the order of events are reversed and an entity purchases a
replacement property prior to divesting of the property being replaced. This
structure requires that an intermediary, CBI, take title to the acquired
property until the property to be exchanged is sold. In this instance, BROG
plans to divest of a property in early 2013 at which point the Lease, SUA, and
MOSUA will be assigned by CBI to BROG, the ConocoPhillips entity that will
ultimately take title to the Lease.

As you are aware, the Lease requires the Lessor’s written consent for any
assignment of leasehold rights made by the Lessee, and Anadarko is hereby
requesting said consent. Anadarko anticipates closing on the described
transaction in the coming weeks, and would greatly appreciate any effort you can
make to expedite the requested approval. Please sign in the space provided below
acknowledging your receipt of this letter and consent to Anadarko’s assignment
of the Lease, which will be assigned along with the SUA and MOSUA. Once executed
please return the original letter in the enclosed pre-addressed and stamped
envelope.

Please do not hesitate to contact the undersigned at 720.929.6178 or by email at
patrick.mcgraw@anadarko.com with any questions.

Sincerely,

Anadarko E&P Company LP

/s/ Patrick McGraw                

Patrick McGraw



--------------------------------------------------------------------------------

January 22, 2013

Assignment of Oil & Gas Lease

Request for Consent to Assign

Page 2 of 2

 

PCY Holdings LLC consents to Anadarko E&P Company LP’s assignment of the Lease,
which will be assigned along with the SUA and MOSUA to COP BROG I LLC and
Burlington Resources Oil & Gas Company LP, a wholly owned subsidiary of
ConocoPhillips Company.

 

PCY HOLDINGS LLC

Approved:

 

Mark Harding

Title:

 

President

Date:

 

1-24-13